ROBERTS, J.
This is a mandamus proceeding of which this court took original jurisdiction under the Oregon Constitution, article VII, section 2 and ORS 34.120. Petitioners are proponents of an initiative measure, referred to as the Oregon Marijuana Initiative. Defendants are the Secretary of State and 28 county clerks from throughout the state. Petitioners allege that the defendants failed to follow proper signature verification procedures with respect to their initiative. These allegedly improper procedures led to the disqualification of a number of petition signers, which number, when applied in the Secretary of State’s predictive sampling formula (see pages 662-663), indicated that the total number of probable verifiable signatures fell below the necessary number of verified signatures required for placement on the ballot. As a result, the Secretary of State refused to place the initiative on the ballot.
I
We allowed the alternative writ in this case because of the importance and the novelty of the statutory and constitutional issues raised by the petition. This does not mean, however, that a petition invoking this court’s extraordinary and discretionary jurisdiction under article VII, section 2 of the Oregon Constitution will in the future be regarded as the accepted and proper way to secure judicial review of decisions of the Secretary of State under the election laws.
The statutes in fact prescribe at least one procedure for such judicial review. ORS 246.910(1) provides:
“A person adversely affected by any act or failure to act by the Secretary of State or a county clerk under any election law, or by any order, rule, directive or instruction made by the Secretary of State or a county clerk under any election law, may appeal therefrom to the circuit court for the county in which the act or failure to act occurred or in which the order, rule, directive or instruction was made.”
However, under subsection (4) of the same section this remedy expressly does not exclude other remedies.
“The remedy provided in this section is cumulative and does not exclude any other remedy against any act or failure to act by the Secretary of State or a county clerk under any *649election law or against any order, rule, directive or instruction made by the Secretary of State or a county clerk under any election law.”
Also, it is possible that under some circumstances, a decision under the election laws, such as a decision on the eligibility of a voter or of a petition for an initiative or referendum, may be an order in a contested case under ORS 183.310(2) (a) and reviewable under ORS 183.482, or an order not in a contested case under ORS 183.310(5) and reviewable under ORS 183.484. If so, review under ORS 246.910(4) again does not exclude such other prescribed remedy. The applicability of these other statutes is not before us and we do not decide it.1
A writ of mandamus is one of the other remedies not excluded by ORS 246.910, although the statutory writ “shall not be issued in any case where there is a plain, speedy, and adequate remedy in the ordinary course of the law.” ORS 34.110. Whether the ordinary remedy is “speedy” depends on the remedy and whether it can be expedited as readily as can the proceeding in mandamus. The time required for appeals is not a factor, because the decision of a circuit court (or the Court of Appeals) is a judicial decision on the merits of the parties’ legal claims; they are not entitled by right to a decision of this court.2
As we have stated, however, we considered the issues in this case to be of sufficient public importance for the initiative process to deserve this court’s resolution for such guidance as one decision can give the responsible officials and the legislature. We therefore turn to those issues.
*650II
We first review the laws relevant to this case.

A. Verification of Signatures

The Oregon Constitution sets forth the requirements for the initiative process. Oregon Constitution, article IV, section 1(4) (a) provides:
“Petitions or orders for the initiative or referendum shall be filed with the Secretary of State. Signatures of qualified voters on an initiative or referendum petition filed with the Secretary of State that have not been verified before the filing of the petition may be verified thereafter, but signatures not verified within the 15-day period after the last day on which the petition may be filed * * * shall not be counted.”
Article IV, section 1 contemplates that the bulk of the signatures will be verified before filing with the Secretary of State. The text clearly regards the Secretary of State’s 15 day post-filing verification process as the exception, in order to accommodate later signatures which could not be verified prior to filing.
Prior to amendment in 1968, the constitution specified no post-filing verification procedure. Statutes implementing the former constitutional provision required the Secretary of State to count only those signatures verified by county clerks before the petition was filed with the Secretary of State. ORS 254.040, Or Laws 1965. This statute also imposed on county clerks the obligation to maintain a verification schedule of 200 signatures per day. In Kays v. McCall, 244 Or 361, 418 P2d 511 (1966), we held that signatures not verified by the county clerks as of the filing deadline would not be counted for purposes of determining whether the requisite number of signatures of legal voters appeared on the petition signature sheets. This provided an impetus for statutory and constitutional amendments. Article IV, section 1 now allows an additional period for verification of signatures by the Secretary of State within the 15 days following filing. Signatures not verified within this period may not be counted.
The verification process itself is regulated by statute. As counsel for defendant Secretary of State describes it, the signature verification process now does not begin until the petition is filed with the Secretary of State. Then the entire signature verification process takes place within the 15 day *651period following filing.3 Article IV, section l(4)(b) contemplates the passage of laws to implement the provisions of *652section 1. ORS 250.105 directs the Secretary of State to designate by rule a statistical sampling technique to be used in the verification procedure. The Secretary of State has done so in OAR 165-14-030. By means of this sampling procedure, only a portion of the signatures are actually verified. By applying the statistical formula, the probable number of all valid signatures can be extrapolated.4 The sampling technique was applied in this case.
We do not suggest that the Secretary of State exceeded her authority when she established a verification process for the 15 day post-filing period. We note, however, that the substitution of sampling for actual verification provided in ORS 250.105 cannot be justified by the exigencies of attempting to compress the verification into the post-filing period. As we have pointed out above, the constitution presupposes that most signatures on petitions will be verified before they are filed. Signatures that have not been verified before the filing “may” be verified thereafter, but not later than 15 days after the deadline for filing petitions. Obviously the drafters of the 1968 amendment would not have used the verb “may” for this post-filing verification if they had not assumed *653that ordinarily the signatures would be verified before filing. They did not assume that there would be no way to secure verification before filing.
The constitution does not expressly define verification or prescribe how and by whom signatures are to be “verified.” Article IV, section l(4)(b). The legislature was left free to allocate the responsibility among the persons submitting a petition, the county clerks, the Secretary of State, or perhaps other officials. Statistical sampling may be used by the Secretary of State in determining whether the proportion of valid signatures submitted will exceed or fall short of the required number by such a wide margin that the result of individual verification cannot be in question. But statistical sampling cannot foreclose a procedure that lets persons who circulate petitions (or those who oppose the petitions) secure actual pre-filing verification of signatures that are submitted sufficiently in advance of the deadline to make individual verification possible.5

B. Qualified voters

Article IV, section l(2)(b) requires petitions to be signed by “qualified voters.” Eligibility to vote in elections is defined in Oregon Constitution, article II, section 2:
“(1) Every citizen of the United States is entitled to vote in all elections not otherwise provided for by this Constitution if such citizen:
“(a) Is 18 years of age or older;
“(b) Has resided in this state during the six months immediately preceding the election, except that provision may be made by law to permit a person who has resided in this *654state less than 30 days immediately preceding the election, but who is otherwise qualified under this subsection, to vote in the election for candidates for nomination or election for President or Vice President or elector of President and Vice President of the United States; and
“(c) Is registered prior to the election in the manner provided by law.”
The legislature has defined by statute the manner by which voters must be registered. ORS 247.009-247.201. Under ORS 247.012(3) registration occurs when “a legible, accurate and complete registration card is received in the office of the county clerk for the county in which the person resides * * Registration may take place at any time “before the poll closes.” ORS 247.025.
There is an obvious question how the qualification oi one who signs a petition for an initiative or referendum can be “verified” for purposes of article IV, section l(4)(a) when one of the requirements set forth in article II, section 2, the requirement of registration as a voter, can be satisfied unti the date of the election. We note, however, that the apparent incongruity arises only from the statutes, not from the twc constitutional provisions themselves. Article II, section i neither requires nor defines registration of otherwise qualifiec voters; it leaves this to be provided by law. Article IV, section 1(2) (b) refers to “qualified voters,” which certainly makes eligibility under article II, section 2 a necessary condition foi validly signing a petition. But this eligibility to vote or election day may not necessarily be a sufficient condition foi signing a petition, because article IV, section 1(4) (a) clear I3 contemplates that eligibility as a “qualified voter” can bf verified before the petition is filed. And article IV, sectior l(4)(b) authorizes the submission of initiative and referendun measures to be regulated by laws consistent with this contem plated verification.
The legislature has provided that “[a]ny elector ma3 sign an initiative or referendum petition for any measure or which the elector is entitled to vote.” ORS 250.025. One of th< questions to be discussed below, therefore, is how this statutf relates to the previously quoted statute that permits registra tion an3dime before the poll closes.
*655III
Petitioners challenge certain decisions of the defendants regarding the qualifications of voters. Defendants’ authority to examine voter qualifications is defined by statute. Statutes assign to the Secretary of State the authority to receive petitions and orders for initiatives and referendums and to verify signatures. ORS 250.105(1) provides: “An initiative or referendum petition relating to a state measure shall be filed with the Secretary of State for signature verification.” ORS 246.110 declares the Secretary of State to be the “chief election officer of this state” with responsibility to “obtain and maintain uniformity in the application, operation and interpretation of the election laws.” In order to carry out this responsibility, ORS 246.120 provides: “[T]he Secretary of State shall prepare and distribute to each county clerk detailed and comprehensive written directives * * * on regisbration of electors and election procedures which are under the direction and control of the county clerk.” The same statute nandates: “A county clerk affected thereby shall comply with die directives or instructions.”6 In addition, under ORS 246.150, the Secretary of State “may adopt rules the secretary considers necessary to facilitate and assist in achieving and naintaining a maximum degree of correctness, impartiality md efficiency in administration of the election laws * *
Pursuant to these sources of authority, the Secretary )f State has published instructions regarding the initiative process. The parties call our attention to two such publica;ions, one entitled Directive #1977-15, dated November 24, .981, and the other referred to by the parties as “the manual” vhich bears the title “Initiative, Referendum and Recall.”7
Petitioners claim that the county clerks and the Secretary of State made errors of fact in failing to verify *656certain signatures. Petitioners also assert legal error arguing that some signer disqualifications violated applicable statutes and constitutional provisions and others involved disregard or misinterpretation of the Directive and portions of the manual. We address only the legal questions.
Petitioners allege six legal errors in the disqualification of petition signers. First, petitioners challenge the disqualification of 108 signers who signed on petition signature sheets designated for a county other than the county in which the signers resided. Second, petitioners contest the disqualification of 55 signers for a variance between their addresses as they appear on the petition and as recorded on their registration cards. Third, petitioners claim that 34 signers were erroneously disqualified because they were registered at the time of signing but not at the time of verification. Fourth, petitioners contend that 76 signers who were not registered at the time they signed but who later registerec were wrongfully disqualified. Fifth, petitioners assert that three signers should not have been disqualified because thej changed their names between the time of signing and verification. Sixth, petitioners argue that 10 crossed off names oi blank lines on the petition sheets were improperly included in the sample as disqualified petition signers.

A. Residency

Petitioners assert that no authority exists undei which the Secretary of State and the county clerks coulc disqualify signers who signed on a petition sheet designatec for a county other than their county of residence. Petitioner! argue that the Secretary of State must attempt to verify these signatures with the clerk of the county of residence anc disqualify them only if the signatures cannot there be verified Defendants rely on a provision in the manual which thej contend requires signing on the correct county sheet as í prerequisite to signer verification.
Under the caption “Circulation of Petitions,” th< manual provides: “All signers on any one signature shee should be registered to vote in the same county. If a circulato: fails to observe this instruction, a number of otherwise vali< signatures may not be counted in the verification process.” A 7. The procedures set forth throughout the manual ar directed to citizens initiating a petition, the Secretary o *657State, county clerks, or others who may be involved in the process of initiative, referendum and recall. The tasks under;aken by various persons in the processing of a petition are lesignated either as a duty the responsible person “must” or ‘shall” perform or as a procedure the person “should” or ‘may” follow. In the section at issue, for example, there are pertain requirements which “must” be met: “All signatures on ;he petition must be signatures of electors of the state.” “All petition circulators must be electors of the state.” Other procedures are phrased in permissive language: “Chief peti;ioners should review with all circulators of a petition the legal prohibitions and guidelines as set forth in ORS 260.555 hrough 260.585, for obtaining signatures on the petition.” One procedure is clearly a suggestion only: “It is suggested hat no more than five signature sheets be attached to any one :over sheet for proper circulation.” (Emphasis in original.)
 The language upon which defendants rely to dislualify signers appears to be a warning to circulators to nonitor petition signing with attention to maintaining a eparation of signers by county, no doubt precipitated by the >erceived need for a speedy signature verification process. It is lot drafted in mandatory terms, however. Therefore, unless he Secretary of State provides that a particular requirement nust be met in all cases before a voter qualifies as a petition igner, the verifying officals may not later disqualify a sigLature on that basis.8

B. Change of Address

Petitioners contend that the county clerks disualified 55 initiative petition signers because the address on he petition varied from the address on the registration card. 1he Secretary of State takes no position on whether an ddress variance alone should invalidate petition signatures. ~etitioners cite an Attorney General Opinion, AGO 6534, ~eptember 28, 1967, in which the question was asked by the ecretary of State:
"Must the residence address of a petition signer be identical to the residence address entered on his registration card in order *658to have his signature counted as genuine on an initiative or referendum petition?”
The Attorney General replied:
“We do not believe that the legislature intended either that voters could be disenfranchised in failing to have their names counted on an initiative petition where they merely stated their address incorrectly or moved and reregistered after signing the petition, nor do we believe that the legislature, in order to avoid this result, intended to place upon the county clerk the burden of investigating each case where the address stated is different from that of the voter’s registration.
“We therefore conclude that the county clerk in checking signatures on initiative petitions may not refuse to count a signature simply because his residence as listed on the petition differs from that appearing on the signer’s registration card.”
The defendant Secretary of State points out that this opinion was based on former ORS 254.040 which was repealec in 1973. We find nothing in that legislative enactment or an3 subsequently enacted legislation to indicate the legislature intended to change the law on this point.9
We agree with the Attorney General’s observatior that a person may have more than one residence or that £ voter, when signing a petition, may be at that time stating his voting residence with full accuracy as it then appears on th( registration records but may, before the petition is presentee to thé county clerk for checking, move to a new address anc change his registration accordingly. As the Attorney General’! Opinion states: “In such event, to say that the county clerl may disregard the signature would be to disenfranchise a vote: who has at all times properly maintained his registration.’ The 55 signatures should not have been invalidated for th< reason that the address on the petition was not the same as th< address on the registration card.

*659
C. Purged Registrations

Petitioners claim the county clerk erroneously declared invalid the signatures of 34 persons who were registered at the time the petition was signed but whose names had subsequently been removed from the active voter files.
ORS 250.025 provides: “Any elector may sign an initiative or referendum petition for any measure on which the elector is entitled to vote.” Under Article II, section 2 of the Oregon Constitution a person becomes a qualified elector if he is a citizen of the United States, is 18 years of age or older, meets the residency requirement and “[i]s registered prior to the election in the manner provided by law.” If he is a qualified elector at the time of signing the petition, the signature is not invalid because his name may later be removed from the active voter file.
 Defendant Secretary of State takes no position on this issue except to point out that county clerks would have to check the file of purged voter registration cards to determine whether a particular individual’s registration card had been purged subsequent to the signing of the petition. She argues that this would significantly delay the verification process. That may be true, but the statutory and constitutional provisions cannot be avoided for the sake of speed and efficiency. The signatures of the 34 persons who were registered at the ;ime the petition was signed but whose names had subsequently been removed from the active voter files should not lave been invalidated for that reason.

D. Registration after Signing

Petitioners next claim that the county clerks ¡rroneously declared invalid the signatures of 76 people who •egistered to vote after signing the petition but before the setition was filed. Fifteen of the disqualified signers in this ¡ategory registered on the same day they signed the petition, lie county clerks invalidated the signatures in accordance sdth the Secretary of State’s Directive #1977-15, which states n part:
“If the date of signing indicated on the petition signature sheet precedes the date of registration as defined in ORS 247.012(3), the signature shall not be counted.” (Emphasis added.)
*660Article IV, section 1 of the Oregon Constitution requires that an initiative petition be signed by a certain number of “qualified voters.” Article II, section 2 of the Oregon Constitution sets out the requirements of a “qualified voter” including the requirement that the voter be “registered prior to the election in the manner provided by law.” ORS 247.025 states: “A person, to vote in an election, must be registered before the poll closes.” Petitioners assert that any petition signer who registers within the statutory period, or at least prior to verification cannot be disqualified.
The qualifications for petition signers are set forth at ORS 250.025. That statute provides: “Any elector may sign an initiative or referendum petition for any measure on which the elector is entitled to vote.” (Emphasis added.) The statute and article IV, section l(2)(b) contemplate that petition signers will be qualified voters at the time they sign the petition. ORS 250.045(7) requires circulators to verify on each signature sheet that every person who signed the sheet did so in the presence of the circulator and that the circulator believes each individual is an elector. The purpose of the petition process is to gather the signatures of eligible voters in sufficient number to present the measure in an election forum. As we read these statutes, eligibility to vote is a requirement that must exist at the time a voter signs a petition. Defendants did not err when they disqualified signatures on this basis.
With regard to the 15 signers who registered the same day, petitioners indicate in their pleadings that these signers registered after they signed. In their memorandum they stats that these signers registered and signed at the same time. I appears from the memorandum that the petition signers maj have filled out registration cards at the same time they signec the petition. A voter is not registered, however, until “i legible, accurate and complete registration card is received ii the office of the county clerk for the county in which th< person resides * * *.” ORS 247.012(3). Petitioners make n< claim that the registration cards were received the same day It appears, therefore, that these 15 signers were proper! disqualified.

E. Name Changes

 Petitioners final claim is that county clerk erroneously declared invalid three qualified voters who signe *661the petition and then changed their names under law. As a result of the name change, the name on the petition was different than the name on the registration card at the time of verification. A name change does not alter a person’s voter registration status. Although the name differences may cause practical problems for the county clerks, the fact remains that the signer of the petition was a qualified voter.

F. Crossed off Signatures and Blank Lines

The Secretary of State is alleged to have included in the sample as disqualified signatures ten blank or crossed off signature lines. This would be improper. Inclusion of these lines in the sample as though they were unverified signatures would distort the estimate of probable verified signatures.
IV
We allowed the alternative writ commanding the Secretary of State to place the initiative on the ballot or to show cause why she should not, and commanding all the defendants either to verify the sample of signatures or verify all the signatures and place the initiative on the ballot if the recount yields sufficient signatures, or show cause why they should not. A peremptory writ will issue. The defendants are >rdered to proceed immediately to count and verify the sample )f signatures submitted, correcting any errors previously nade, and if the sampling process yields a sufficient number >f signatures, the Secretary of State for the State of Oregon, shall place the Oregon Marijuana Initiative on the 1984 General Election Ballot.

*662



*663



 We do not decide, for instance, what due process under the federal fourteenth amendment may require for purposes of ORS 183.310(2)(a)(A), in light of the importance of the rights at issue, the time available for a decision, and the possibility in close cases of putting a measure on the ballot by the deadline, subject to the qualification that votes cast on it will not be counted if the unfinished review proves the measure to be ineligible.
Because the effect of today’s decision is to order the Secretary of State to make a new determination, it is possible that this determination will involve disputed facts. If so, the Secretary of State may consider whether it is administratively and legally possible to make the determination on an administrative record adequate for judicial review under the appropriate statute without requiring a reviewing court to take evidence and find facts anew.


 Also, an appeal that seems to require decision by this court can be certified to us by the Court of Appeals under ORS 19.210.


 OAR 165-14-030 describes how the Secretary of State verifies signatures applying a statistical sampling formula:
“This rule is adopted to implement Oregon Revised Statute 254.042(6) and presumes that all requirements for petition filing have been met and that the petition signature sheets, as presented, are accepted for checking. Also, for the purpose of insuring the uniform and accurate application of administrative rule, the office of the Secretary of State reserves the right to designate that any petition or part of any petition have all the signatures verified:
“(1) The petition signature sheets are separated into stacks representing individual counties.
“(2) The signature sheets in each county stack are identified and the signature totals are recorded by:
“(a) Each county stack of signature sheets is assigned a serial number starting with 0001 for the first sheet of that county with each succeeding sheet given a number one higher than the previous;
“(b) As the serial number is assigned to each signature sheet the petition I.D. number, county number, page serial number, the signature line number, of the last signature line to be used and the number of blanks or crossed out lines is recorded on a separate log sheet. The total number of signatures for the county can be totaled at this point by adding the signature line count and subtracting the blank or crossed out line count that has been recorded on the log sheet.
“(3) The log sheet data are converted to computer readable form. The information captured is as follows: (1 digit) petition I.D. number, (2 digit) county number, (5 digit) serial number, (2 digit) line number, (2 digit) blank or cross out count.
“(4) The county totals of unverified signatures are added together to get a total petition signature count. If the petition contains enough unverified signatures to meet the statutory requirements it is accepted for checking. If the petition does not have enough unverified signatures to meet the statutory requirements the petition is rejected. The total count of unverified signatures for this petition and the sample size of at least 5% or up to approximately 3,000 names, are supplied to a random number generator program. The sample size percentage may vary so that in the estimate of the Secretary of State a reasonable reliability is maintained. * * * This random number generator program supplies a random number list, which is applied against the log sheet data; also, a random sampling selection list is printed. This list contains the petition I.D. number, county number, the serial number and line number of each sampling signature and will show the number of signatures sampled, by county, and will serve as a control for the mailing out and checking in of the sampling signature sheets.
“(5) Using the random sampling selection list as the control element the appropriate signature sheets are pulled from the county stacks. The selected sampling signature will be highlighted for identification purposes.
“(6) The selected signature sheets along with a ‘SUMMARY OF RESULTS OF VERIFICATION’ sheet is sent to the applicable county.
“(7) Upon receipt of the selected signature sheet(s) the county clerk will immediately begin verifying the signatures. The results of the signature verification are posted to the ‘SUMMARY OF RESULTS OF VERIFICATION’ sheet.
*652As soon as all signatures have been checked and the results posted the clerk returns the sample signature sheet(s) and the completed ‘SUMMARY OF RESULTS OF VERIFICATION.’
“(8) When this office receives the sample signature sheets and ‘SUMMARY OF RESULTS OF VERIFICATION’ from the county they are checked againsl the random sampling selection list for that county. This is to insure that al sample signatures were checked and returned and that the summary of results wil crossfoot to the original sampling signature county. When all counties hav< returned their sampling signatures and they have been checked in and crossfootet the results will be consolidated.
“(9) The consolidated result from the sample is applied to the sampling formula * * *. The formula will show that:
“(a) Petition has a sufficient number of valid signatures and is perfected.
“(b) The petition does not have sufficient number of valid signatures and therefore, fails.”
OAR 165-14-030 was adopted to implement ORS 254.042(6), which was subse quently repealed. Or Laws 1979, ch 190, § 431. Although ORS 250.105(3) provides th Secretary of State with the authority to make rules designating a statistical samplin technique for signature verification, OAR 165-14-030 has not been amended to reflec this change in its statutory authorization.


 The formula is referred to in OAR 165-14-030 and is set forth in an appendix t this opinion.


 In the short time available for this proceeding and in the absence of a record, lefendants’ counsel could not tell us how wide a band the formula leaves open between he statistical estimate that will lead to qualification and the estimate that will lead to lisqualification, or what the Secretary of State would do if a sample fell within that >and. Nor were we informed whether there is any empirical basis for estimating the lumber of duplicate signatures at two percent irrespective of the nature of different neasures and their various constituencies. We do not know why the formula pparently is satisfied with one-tenth the degree of accuracy for accepting petitions as or rejecting them; measures may not be placed on the ballot with insufficient ignatures any more than they may be rejected with sufficient signatures. Whether his or another formula will prove the presence or absence of the required number of alid signatures with the accuracy requisite to show that one or another measure learly has received or failed to receive enough signatures, is itself a question of fact.


 The Secretary of State is empowered to compel the clerks’ compliance by writ of íandamus procedure. ORS 246.820.


 In addition, the Secretary of State has promulgated administrative rules. OAR 65-14-005, provides: “The Secretary of State hereby adopts by reference the manual siting forth procedures and guidelines for initiative, referendum and recall.” This rule oes not disclose whether the manual it purports to adopt by reference is the same as it ■as when OAR 165-14-005 was adopted or whether it is the same as that upon which re parties rely in this case. Nor does the rule indicate the procedures by which the lanual was adopted. Whether the manual properly has the effect of a binding rule eed not be addressed here.


 Even with mandatory language, a challenge would remain concerning whether an lministrative rule requiring collection of signatures county by county comports with te statutory and constitutional standards.


 We place no significance on the repeal in the context of the issue before us i view of the fact that former ORS 254.040 provided for verification of the signatures o the petition by the person circulating the petition and for the manner of verification c the signatures by the county clerk of each county. The 1973 enactment retained th provision for verification of the signatures by the person circulating the petition bi provided for the statistical sampling technique for the verification of signatures b county clerks for initiative, referendum or recall petitions. Or Laws 1973, ch 392.